Citation Nr: 0309048	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  01-06 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.  

2.  Entitlement to a disability evaluation in excess of zero 
percent for pseudofolliculitis.  

3.  Entitlement to a disability evaluation in excess of 40 
percent for lumbosacral strain. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from May 1976 to February 
1977.        

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions dated in January 2001 
and June 2001 of the Department of Veterans Affairs (VA) 
Regional Office (the RO) in Pittsburgh, Pennsylvania.  The 
January 2001 rating decision denied entitlement to a 
disability evaluation in excess of 40 percent for lumbosacral 
strain.  The June 2001 rating decision denied entitlement to 
service connection for a left foot disorder.  The June 2001 
rating decision granted service connection for 
pseudofolliculitis and assigned a zero percent evaluation 
from September 27, 2000.     

In an April 2001 statement, the veteran raised the issues of 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities and 
entitlement to service connection for depression.  These 
issues are referred to the RO for the appropriate action.   


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claims currently on 
appeal.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 was enacted.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002)) redefined VA's duty 
to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The VCAA specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  38 
U.S.C. § 5103A(b)(1), (2).

Review of the record reveals that the veteran has identified 
treatment records which are relevant to his claims.  The 
veteran submitted signed and completed releases to obtain 
such records in April 2001.  The VA has not made an attempt 
to obtain such records.  Pursuant to the VCAA, the Board 
finds that the RO should attempt to obtain and associate with 
the claims folder the treatment records in question.  

The Board also notes that during the pendency of this appeal, 
effective February 22, 2002, the Board was granted authority 
to undertake additional development with respect to appeals 
for which the notice of disagreement was filed on or after 
February 22, 2002, as well as to appeals pending at the 
Board, the United States Court of Appeals for Veterans 
Claims, or the United States Court of Appeals for the Federal 
Circuit.  This authority was granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002); codified at 38 C.F.R. § 19.9 (a)(2) 
(2002).  As a result of this newly enacted regulation, the 
Board was permitted to accept or obtain evidence not 
considered by the RO when the RO decided the claim being 
appealed and consider that evidence in making its decision 
without referring that evidence to the RO for initial 
consideration or obtaining the appellant's waiver.  See 
38 C.F.R. § 19.9 (a)(2) (2002).  

In January 2003, the Board developed the issues on appeal 
pursuant to 38 C.F.R. § 19.9 (a)(2) (2002).  VA treatment 
records from the Butler VA Medical Center dated from 
September 2000 to August 2001 were obtained and associated 
with the claims folder.  These treatment records show 
treatment for a left foot disorder and pseudofolliculitis.  

After the Board conducted the development in this case, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) held 
that 38 C.F.R. § 19.9(a)(2) (2002) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which...is subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary."  

Thus, in accordance with Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003), the Board must remand the additional evidence to the 
RO for initial consideration pursuant to 38 U.S.C. § 7104(a).  

Accordingly, this case is remanded for the following action: 

1.  The RO should ask the following 
health care providers, which were 
identified by the veteran, to provide 
copies of the veteran's treatment 
records: Dr. Robert Stiegel who treated 
the veteran for a skin disorder from 
April 2001 to present; Dr. Wilcox and Dr. 
Doyle of the Allequippa Hospital, 
Hospital Drive, Allequippa, PA, who 
treated the veteran for a back disorder 
in December 2001; Dr. Todd located at 
2001 Mclean Street, Allequippa, PA, 
15001, who treated the veteran for a back 
disorder from February 2001 to present; 
Dr. Homer Bowers of the Chiropractic 
Health Center, 770 Goucher Street, 
Johnstown, PA, 15905, who treated the 
veteran for a back disorder in April 
2001; Dr. Gerard Myers of the Pain 
Control Center of Pittsburgh, Allequippa, 
PA, 15001, who treated the veteran for a 
back disorder in February 2001; Dr. Simon 
Wilcox of the Wilcox Health Services 
Inc., 524 Franklin Avenue, Allequippa, 
PA, 15001, who treated the veteran for a 
back disorder in 2001; and Dr. Hoover 
located at 647 3rd Street, Beaver, PA., 
who treated the veteran for a back 
disorder in April 2001.  The Board notes 
that releases (expired) for most of the 
above doctors are associated with the 
claims folder.  Any such medical records 
so obtained should be associated with the 
veteran's VA claims folder.

2.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issues of entitlement to a disability 
evaluation in excess of 40 percent for 
lumbar strain, entitlement to a 
disability in excess of zero percent for 
pseudofolliculitis, and entitlement to 
service connection for a left foot 
disorder.  The RO should evaluate the 
increased rating claims under both the 
old and the current VA regulations for 
rating skin disorders (the applicable 
rating criteria for the skin were amended 
effective August 30, 2002 by 67 Fed. Reg. 
49590-49599 (July 31, 2002)) and for 
rating intervertebral disc disease (the 
applicable rating criteria for 
intervertebral disc disease were amended 
effective September 23, 2002 by 67 Fed. 
Reg. 54345-54349 (August 22, 2002)).  The 
RO should determine which set of 
regulations is more favorable to the 
veteran, and apply the one more favorable 
in accordance with VAOPGCPREC 3-2000 and 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  If all the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


